Citation Nr: 1547025	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  12-35 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs(VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability, to include left foot limitation of motion, as a result of VA treatment on February 16, 2008.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel











INTRODUCTION

The Veteran had active military service from November 1970 to May 1972.

This appeal to the  Board of Veterans' Appeals (Board) arose a June 2009 rating decision.

As regards the matter of representation, in April 2009, the Veteran appointed an attorney as his representative in his current claim.  In March 2010, the RO notified him that the attorney he appointed was not accredited to represent claimants in claims before VA.  See 38 CFR §14.629(b) (2015) (to the effect that no individual may assist claimants in the preparation, presentation, or prosecution of claims for VA benefits as an agent or attorney unless VA has first accredited him/her for such purposes).  The Veteran was advised that he may either seek other representation or proceed without representation until the attorney was accredited. .The RO noted that, in June 1972, he previously designated the Missouri Division of Veterans Affairs as his representative.  However, in a September 2015 response to a Board letter, the Veteran indicated that he wished to represent himself.  Hence, the Board recognizes the Veteran as proceeding pro se in this appeal.

As final preliminary matters, the Board points out that issues of entitlement to service connection for diabetes mellitus, types I and II, congestive heart failure, hypertension, Graves' disease, hypothyroidism, hypocholesterolemia, gastroesophageal reflux disease, and entitlement to special monthly compensation based on the need for regular aid and attendance of another person, or on account of being housebound, have been raised by the record (see May 2008 and November 2014 VA Forms 21-526 and January 2015 VA 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance), but have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2015).




FINDINGS OF FACT

1.  On February 16, 2008 The Veteran was treated for a left foot infection in the emergency room of a VA medical facility. 

2.  The Veteran's current left foot limitation of motion constitutes an additional disability resulting from emergency room treatment that is due to fault on the part of VA in furnishing his medical care on February 16, 2008.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability manifesting as left foot limitation of motion, as a result of  February 16, 2008 VA treatment, have been met.  38 U.S.C.A. §§ 1151, 5107(b) (West 2014); 38 C.F.R. §§ 3.,102, 3.361, 17.32 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

Given the fully favorable disposition of this claim, the Board finds that all notification and development action needed to fairly resolve this matter has been accomplished.



A veteran may be awarded compensation for additional disability, not the result of willful misconduct, if the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA, either by a VA employee or in a VA facility as defined in 38 U.S.C.A. § 1701(3)(A) (West 2014), and the proximate cause of the disability was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(c), (d)(1), (d)(2). 

To determine whether a veteran has additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination to the veteran's condition after such care, treatment, or examination has stopped.  38 C.F.R. § 3.361(b).  VA considers each involved body part or system separately.  Id. 

Section 1151 delineates three prerequisites for obtaining disability compensation. First, a putative claimant must incur a "qualifying additional disability" that was not the result of his own "willful misconduct."  38 U.S.C. § 1151(a).  Second, that disability must have been "caused by hospital care, medical or surgical treatment, or examination furnished the Veteran" by VA or in a VA facility.  Finally, the "proximate cause" of the Veteran's disability must be "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part" of VA, or "an event not reasonably foreseeable."  Viegas v. Shinseki, 705 F.3d 1374 (Fed. Cir. 2013); § 1151(a)(1)(A), (B).

The Veteran contends that has  left foot disability as a result of inappropriate VA treatment.  He notes February 16, 2008 emergency room treatment at a VA facility for a left foot infection involved oral antibiotic medication and wound cleansing, and resulted in a left foot abscess.  To address these symptoms, four days later, he underwent emergency incision and drainage for infection control, treatment with intravenous antibiotics, and local wound care that included wound debridement and injectable tissue matrix.  The Veteran states that the failure not to immediately hospitalize him and perform incision drainage and to not order laboratory or blood tests, or x-rays, or call a podiatrist, when he was in the emergency room, led to his emergency surgery.  The Veteran states that, after the surgery, he experienced left foot pain and limited motion.  He believes that these symptoms are the result of the VA treatment. 

In determining whether the Veteran's disability was actually caused by VA hospital care or medical treatment, only a causal connection, and not direct causation, is required.  Viegas, 705 F.3d at 1380; see also Brown v. Gardner, 513 U.S. 115, 119 (1994).  However, a mere showing of additional disability following the receipt of VA care, treatment, or examination will not establish cause; the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability.  38 C.F.R. § 3.361(c)(1). 

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d). To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's, informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  Id.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. C.F.R. § 3.361(d)(2).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). .

All of the relevant treatment records in this matter are from a VA medical center (VAMC).  The records show the Veteran was regularly monitored for diabetic foot care.  On January 28, 2008, he was seen in the Podiatry Surgery Clinic for routine foot care, when it was noted that his treatment, to date, was palliative.  He reported a callus on the bottom of his left foot that needed trimming.  A superficial ulcer on the 5th metatarsal head of his left foot was noted.  He was advised to return to the clinic in three weeks.

On Saturday, February 16, 2008, the Veteran was seen in the VA Medical Center emergency room with complaints of a sore left foot.  He had pain to the outer lateral aspect of the left foot, and stated that he had abscess at this location, and that morning it "burst" open.  

A physician noted the Veteran's history of diabetic foot ulcer and that he presented with a weeping right (an apparent reference to the left) foot that started earlier that day.  The Veteran did not have any open lesions but noticed that his foot was becoming progressively more swollen.  When he awoke that day, he noted that the bed was stained from his left foot.  The Veteran denied any trauma, and denied fever, chills, and nausea.

On examination, the physician reported that the Veteran's right (another apparent reference to the left) foot was swollen with erythema over lateral aspect of left foot and in between the toes.  There were no open lesions noted.  There was positive drainage from the dorsum of the foot on the lateral aspect and warmth to the touch.  The assessment was cellulitis for which Keflex was prescribed for five days.  The Veteran was advised to follow up with a podiatrist on February 20th.  An addendum indicates that the Veteran was also followed by the podiatry service, and that his open wound of the left foot was cleaned and dressed.

On Wednesday, February 20, 2008, the Veteran was seen in the Podiatry Surgery Clinic for follow up of a re-ulceration of a healed left foot wound.  It was noted that he was doing great until the previous week when he had a swollen foot, fever and chills, and felt really sick, that he did not think was from his foot.  Several days earlier, on Friday, his foot "blew" open, with drainage, pus, and blood.  He squeezed a lot of drainage out, felt "a little better", so did not go to the emergency room right away.  He went there on Saturday, February 16th, was seen and prescribed Keflex.  Now his foot was not as painful or swollen but was still draining.  The Veteran said that x-rays or labs were not done at the time.  He denied having fever, chills, nausea or vomiting.  The assessment was a left foot abscess.  

The Veteran was hospitalized for treatment of his left foot abscess on February 20, 2008.  X-rays taken at that time showed a clinical abscess of the left foot and findings suspicious for osteomyelitis.  He underwent left foot incision and drainage with fifth metatarsal resection that day and treatment with intravenous antibiotics.  A February 27, 2008 discharge summary shows that injectable tissue matrix and wound debridement were also performed while the Veteran was hospitalized.  A cane was issued prior to his discharge for short distance use at home.

Other records, dated between March and August 2008, reflect that the Veteran was regularly monitored in the Podiatry Surgery Clinic.  He took antibiotics until March 2008.

In June 2008, F.F.H., M.D., an orthopedic surgeon, examined the Veteran.  Dr. F.F.H. noted the Veteran's history of oral antibiotic treatment by VA and that, four days later, he was seen by a podiatrist who hospitalized him for surgery on his left little toe that left the Veteran with a deformity of a cock-up little toe.  Intravenous antibiotics were administered that, the surgeon opined, should have been administered four days earlier, on February 16th, when the Veteran came to the VAMC emergency room.

Dr. F.F.H. stated that the Veteran "should have been admitted to the [h]ospial with intravenous antibiotics, culture and sensitivity taken, and incision drainage done as was ultimately done by the [p]odiatrist".

The Veteran complained of left foot and toe pain.  Dr. F.F.H. noted that, as a result of the current injury to his left foot, the Veteran was unable to tiptoe on his left foot as he used to be able to do.  The Veteran was unable to operate a foot pedal with his left foot.  The clinical diagnoses included post diabetic infection resected head of the fifth metatarsal with a cock-up left little toe status.

According to Dr. F.F.H., the Veteran did not receive appropriate treatment of incision drainage and intravenous antibiotic hospitalization at the VAMC, resulting in loss of the fifth metatarsal head, scar formation in the forefoot and midfoot, loss of mobility of his left forefoot and midfoot by about 50 percent, compared to the right, and a deformed cock-up little toe that bore no active mobility.

In Dr. F.F.H.'s opinion, the delay in not giving appropriate treatment at the VAMC (emergency room) resulted in progress of infection and loss of the base of the little toe that was now dangling, was functionless, and could have been saved.  The toe had only a trace of flexion.  When the Veteran went to the VAMC emergency room, his left foot was swollen and discolored.  He had chills, fever and nausea for four days and should have been admitted to the hospital with incision drainage right way (and) with intravenous antibiotics given.  D. F.F.H. observed that the VAMC emergency room never ordered any blood or lab work or nor any x-rays nor did (the emergency room physician) properly examine to the Veteran's foot to see there were some bandages that were bloody and foul smelling.  

According to Dr. F.F.H., a podiatrist was on cal1 for the VAMC and was not contacted.  The Veteran was sent home to find his own podiatrist.  In Dr. F.F.H.'s opinion, "[t]his is below the standard of medica1 care in the community."  It took five days, from February 16th to February 20th, before the Veteran saw a podiatrist, during the volume of which time the infection proliferated in his left foot.

Dr. F.F.H. noted that the Veteran's range of ankle motion, as well as foot motion, was diminished by 50 percent by fibrosis of the toxic products of the infection, causing proliferation of fibrocytes about the joints of the midfoot and forefoot.  The orthopedic surgeon commented that, apparently, the emergency room physician only looked at the Veteran's left foot after the left foot was cleansed of prurient exudate on top of his little toe by a nurse.

In August 2008, Dr. F.F.H. re-examined the Veteran and reviewed some VA treatment records from February and March 2008 - but not the February 2008 operative report or x-ray reports.  Examination revealed definite foreshortening of the Veteran's fifth toe by two centimeters (cm) and chronic edema of his left foot and ankle.  There were dystrophic leg changes from the knee down, bilaterally, more pronounced on the injured left side than right.  The Veteran had pulseless legs.  He had 10 degrees mobility of the left ankle, and no mobility of the subtalar joint on the left, compared to slight mobility of the right subtalar joint and 25 degrees mobility of the right ankle joint.

The Veteran walked with an antalgic gait favoring the left leg.  He was unable to walk on left tiptoes or heels.  He was able to fully squat and arise from squatting position under load.  Both ankles dorsiflexed to 35 degrees.  Passively, there was decreased range of left ankle motion due to periarticular fibrosis of the left subtalar joints.  

Dr. F.F.H. reported that the Veteran had severe disability/impairment of the left forefoot, ankle, and hindfoot, that prevented him from tiptoeing, operating a foot pedal, kicking, running, jumping, prolonged squatting, heel walking, repetitive stair climbing, prolonged standing, and any ladder climbing.  Final diagnoses included post resection left fifth metatarsal head due to infection, cock-up left little toe, and a history of infected foot ulcer with a history of osteomyelitis of the left fifth metatarsal head.

According to Dr. F.F.H., "the residuals of [the Veteran's] left fibrosis, vascular embarrassment, loss of the left fifth metatarsal ray, and ankylosis of the left midfoot and forefoot, are the direct result of the infection that set into the neglected left foot ulcer at the [VAMC]."

The orthopedic surgeon commented that the Veteran's earning capacity was diminished significantly as he was restricted to a semisedentary occupation, rather than ordinary occupations.  The Veteran was a real estate broker, had to walk and stand considerably, and was unable to do these activities.

The January 2015 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance indicates that the Veteran's diabetic foot ulcer restricted his activities.  He required assistance washing his lower extremities.  The Veteran ambulated with a rollator walker due to the diabetic foot ulcer and bilateral lower extremity weakness.

After careful consideration, the Board finds that, with resolution of all reasonable doubt in the Veteran's favor, compensation under the provisions of 38 U.S.C.A. § 1151 is warranted.

The June and August 2008 reports show that Dr. F.F.H. examined the Veteran and reviewed relevant records and found that VA treatment on February 16th resulted in additional disability.  According to the orthopedic surgeon, the residuals of the Veteran's left fibrosis, vascular embarrassment, loss of the left fifth metatarsal ray, and ankylosis of the left midfoot and forefoot, were the direct result of the infection that set into the Veteran's neglected left foot ulcer at the VAMC.  In January 2015, the Veteran required a rollator walker to ambulate due to his diabetic foot ulcer and bilateral lower extremity weakness, evidencing continued limitation of left foot motion.

Moreover, Dr. F.F.H. opined that the additional disability due to the emergency room treatment was due to fault on the part of VA in furnishing the Veteran's medical care.  VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  Specifically, the orthopedic surgeon noted VA's failure to order any blood or lab work or any x-rays, the improper physical examination to the Veteran's foot to see there were some bandages that were bloody and foul smelling, and the failure to call a podiatrist.  The Veteran was sent home to go find his own podiatrist.  Dr. F.F.H. found these actions were " below the standard of medica1 care in the community".

That being the case, and affording the Veteran the benefit of the doubt, his entitlement to compensation, pursuant to the provisions of 38 C.F.R. § 1151, for additional disability manifesting as left foot limitation of motion, as a result of February 16, 2008 treatment , is established.


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability manifesting as left foot limitation of motion, as a result of VA treatment on February 16, 2008, is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


